ORDER DENYING PETITION
GARY P. SULLIVAN, Chief Justice.
A timely PETITION FOR REVIEW having been filed by Marvin J. Fast Horse, pro se biological father of the above referenced minor Indian child, on April 10, 2003, from a Final Decree of Adoption and Termination of Parental Rights. The Court filed a written order on May 7, 2003 following a hearing on April 8, 2003, the Honorable John Christian presiding. Appellant contends that the Court erred in failing to require a Social study report pursuant to Title IX CCOJ 2000 § 805 and that the Court failed to find “clear and convincing” evidence pursuant to Title IX CCOJ 2000 § 808 that the youth has continuously or repeatedly been abused, neglected, abandoned or dependent for a period of one (1) year or more.
Appellant’s contentions fail on both counts. Regarding § 805 the Petition for Adoption filed on October 29, 2002, by Linda Martinez, Permanency Planning Specialist of the Department of Public Health and Human Services, comprises 15-pages of history of the minor child and the 8½ years of foster care, the previous 7 years of which having been continuously provided by the prospective adoptive parents. The Court’s file is replete with reports and summaries exquisitely detailing the parental abuse and neglect of the minor child and the love, care and devotion to the child by the prospective adoptive parents.
Regarding § 808 the Court did find that the child had been neglected, abused, abandoned or dependent for a period of one (1) year or more. (See Order, *306dated May 7, 2003, para. 7, Conclusions of Law, page 3). The fact that the Court did not use the words “clear and convincing” is inconsequential in that the file contains substantial “clear and convincing” evidence of such neglect, abuse, abandonment or dependency of the minor child.
IT IS NOW THEREFOR THE ORDER OF THIS COURT:
That the petition herein is denied and all tribal court orders heretofore stayed or not acted upon as a result of this petition are hereby restored and shall be given full force and effect.